Name: 2000/183/EC: Commission Decision of 25 February 2000 repealing Decision 2000/133/EC on protection measures with regard to imports from Israel of live equidae, live birds and hatching eggs thereof (notified under document number C(2000) 494) (Text with EEA relevance)
 Type: Decision_ENTSCHEID
 Subject Matter: means of agricultural production;  animal product;  natural environment;  health;  trade;  Asia and Oceania
 Date Published: 2000-03-03

 Avis juridique important|32000D01832000/183/EC: Commission Decision of 25 February 2000 repealing Decision 2000/133/EC on protection measures with regard to imports from Israel of live equidae, live birds and hatching eggs thereof (notified under document number C(2000) 494) (Text with EEA relevance) Official Journal L 058 , 03/03/2000 P. 0030 - 0030COMMISSION DECISIONof 25 February 2000repealing Decision 2000/133/EC on protection measures with regard to imports from Israel of live equidae, live birds and hatching eggs thereof(notified under document number C(2000) 494)(Text with EEA relevance)(2000/183/EC)THE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Directive 91/496/EEC of 15 July 1991 laying down the principles governing the organisation of veterinary checks on animals entering the Community from third countries and amending Directives 89/662/EEC, 90/425/EEC and 90/675/EEC(1), as last amended by Directive 96/43/EC(2), and in particular Article 18(7) thereof,Whereas:(1) Following the notification of outbreaks of West Nile fever in geese in Israel, the Commission adopted Decision 2000/133/EC of 22 December 1999 on certain protection measures with regard to imports from Israel of live equidae, live birds and hatching eggs thereof(3). This Decision applies until 31 March 2000.(2) Since the adoption of the above Decision the Israeli authorities have submitted additional information and guarantees allowing to withdraw the protection measures.(3) It is therefore necessary to repeal Decision 2000/133/EC.(4) The measures provided for in this Decision are in accordance with the opinion of the Standing Veterinary Committee,HAS ADOPTED THIS DECISION:Article 1Decision 2000/133/EC is hereby repealed.Article 2This Decision is addressed to the Member States.Done at Brussels, 25 February 2000.For the CommissionDavid BYRNEMember of the Commission(1) OJ L 268, 24.9.1991, p. 56.(2) OJ L 162, 1.7.1996, p. 1.(3) OJ L 43, 16.2.2000, p. 35.